Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 20, 1996, which ruled that Zurich Depository Corporation was liable for additional unemployment insurance contributions on remuneration paid to claimant and those similarly situated.
We affirm. The Unemployment Insurance Appeal Board’s determination that Zurich Depository Corporation exercised sufficient direction and control over claimant’s work as a courier-driver established an employment relationship even though there is evidence in the record which might support a contrary conclusion (see, Matter of Rivera [State Line Delivery Serv.— Roberts], 69 NY2d 679, 682, cert denied 481 US 1049; Matter of Lafayette Stor. & Moving Corp. [Hudacs], 197 AD2d 742, lv denied 83 NY2d 758). Various indicia of employment were shown to exist including evidence that claimant received job training from Zurich, that Zurich designated claimant’s route and scheduled the delivery times, established claimant’s remuneration, required him to provide certain security devices in his delivery van and gave him a badge identifying him as a Zurich courier. Further, claimant was required to give advance notice of any time off and would be reprimanded and threatened with dismissal if a delivery was missed or late. In our view, these indicia constitute substantial evidence supporting the Board’s finding of an employment relationship (see, Matter of McKenna [Can Am Rapid Courier—Sweeney], 233 AD2d 704, lv denied 89 NY2d 810).
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.